TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00369-CV


In re Vernon L. Shive and Kendall Shive




ORIGINAL PROCEEDING FROM CALDWELL COUNTY


O R D E R

		Relators have filed a petition for writ of mandamus and emergency motion for stay
under Texas Rule of Appellate Procedure 52.10.  Relators ask this Court to stay the order issued
by the district court compelling relators to produce their income tax returns from 1995 to present,
pending this Court's action on the mandamus petition.  Relator's request for temporary stay is
granted.  The portion of the district court's order of February 7, 2008, requiring the production of
relators' income tax returns is stayed pending further order of the Court.
		The Court further orders the real party in interest to file a response to the petition for
writ of mandamus on or before June 17, 2008.  See Tex. R. App. P. 52.8(b)(1).


						__________________________________________
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   June 9, 2008